Title: From Thomas Jefferson to Benjamin A. Gould, 5 August 1825
From: Jefferson, Thomas
To: Gould, Benjamin A.

Monticello
Aug. 5. 25.I am much indebted to you, Sir, for your present of the bust of my friend mr Adams. without knowing exactly the precise period at which it was taken, I think it a good likeness of what he was a little after he had past the middle age of life. it recieved a little injury by fracture, but the parts are preserved, and, being on the back part, can be repaired without disfiguring it. I place it with pleasure in the line in my cabinet of his predecessor and successors.My health has suffered since I had the pleasure of recieving you at Monticello, having been confined to the house now three months, but I hope on the recovery. our University gets along, has  something upwards of 100. students, and encouraging us much in the article of orer. be pleased to accept assurances of my great esteem & respectTh: Jefferson